                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 Herbert Leonard Galloway Jr.,                 Crim. No. 4:12-cr-00821-TLW-1
                                               C/A No. 4:16-cv-00470-TLW
              PETITIONER

       v.
                                                               Order
 United States of America,

              RESPONDENT



      After being remanded by the Fourth Circuit in United States v. Galloway, 774

F. App’x 802 (4th Cir. 2019), this matter is now back before this Court for

consideration of the petition to vacate, set aside, or correct a sentence pursuant to 28

U.S.C. § 2255 filed by Petitioner Herbert Leonard Galloway Jr. As mandated by the

Fourth Circuit’s ruling, the petition is granted.

      The Court sentenced Petitioner as an armed career criminal under the Armed

Career Criminal Act (ACCA), 18 U.S.C. § 924(e), to the then-applicable statutory

mandatory minimum of 180 months incarceration, followed by 5 years of supervised

release. ECF No. 43. In his § 2255 petition, he sought to be resentenced without the

ACCA enhancement in light of Johnson v. United States, 135 S. Ct. 2551 (2015). ECF

No. 48. He argued that his conviction for assault on a law enforcement officer (ALEO)

was no longer an ACCA predicate offense and that without it, he no longer had the

requisite three ACCA predicate convictions. After briefing and in reliance on the

Court’s prior decision in Jones v. United States, Nos. 4:06-cr-01238-TLW-1,

4:16-cv-01447-TLW, 2018 WL 368723 (D.S.C. Jan. 11, 2018) (Jones I), the Court

                                           1
denied his petition, concluding that ALEO remained an ACCA predicate offense.

ECF No. 56.

      Petitioner appealed that ruling. While his appeal was pending, the Fourth

Circuit vacated and remanded this Court’s decision in Jones I, concluding that ALEO

is not an ACCA violent felony. See United States v. Jones, 914 F.3d 893, 904 (4th

Cir. 2019) (Jones II). Then, in light of Jones II, the Fourth Circuit vacated this Court’s

order denying Petitioner’s habeas petition and remanded it to this Court for further

proceedings. Galloway, 774 F. App’x at 803.

      As a result of the Fourth Circuit’s ruling, this Court is required to resentence

Petitioner to a sentence of no more than ten years. To be classified as an armed career

criminal, a defendant convicted of being a felon in possession of a firearm or

ammunition must have at least three prior convictions for “a violent felony or a

serious drug offense,” 18 U.S.C. § 924(e)(1), and in light of the Fourth Circuit’s ruling,

he only has two. A defendant who is not an armed career criminal faces a statutory

maximum of ten years incarceration. 18 U.S.C. §§ 922(g)(1), 924(a)(2).

      For these reasons and as required by the Fourth Circuit’s decision, Petitioner’s

petition for relief pursuant to § 2255, ECF No. 48, is GRANTED.

      The United States Probation Office is directed to prepare a revised Presentence

Investigation Report (PSR) without the ACCA enhancement and taking into account

the Court’s rulings at the initial sentencing.1 This matter will be scheduled for



1
  Based on the Court’s review of the PSR, it appears that, without the ACCA
enhancement, Petitioner would have been subject to a Guidelines range of 110–120
months incarceration (25/VI), followed by 3 years of supervised release. The PSR

                                            2
resentencing on Wednesday, November 13, 2019, in Columbia.

      IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

October 28, 2019
Columbia, South Carolina




included a four-level enhancement under § 2K2.21(b)(6)(B) for possessing a firearm
or ammunition in connection with another felony offense, but at sentencing, the Court
determined that this enhancement did not apply. As a result, his adjusted offense
level was 28. He received a three-level reduction for acceptance of responsibility, so
his total offense level absent the ACCA enhancement was 25.


                                          3
